                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMERICA

                     v.                                     Magistrate No. 21-10

 KHALED MIAH


                                    REQUEST FOR DETENTION

               AND NOW comes the United States of America, by its attorneys, Scott W. Brady,

United States Attorney for the Western District of Pennsylvania, and Jessica Lieber Smaolar,

Assistant United States Attorney for said District, and, pursuant to 18 U.S.C. §§ 3142(e) and (f),

hereby requests detention of the above-named defendant, and sets forth the following material

factors in support thereof:

               ☒     1.       That no condition or combination of conditions will reasonably assure

                              the appearance of defendant as required and the safety of any other

                              person and the community because:

                     ☒        a.   Defendant is a danger to any other person or the community,

                                   and/or;

                     ☒        b.   Defendant is a flight risk.

               ☒     2.       That the government is entitled to a detention hearing based upon the

                              following:

                     ☐        a.   Defendant is charged with a crime of violence as defined in 18

                                   U.S.C. § 3156; or

                     ☐        b.   Defendant is charged with an offense for which the maximum

                                   sentence is life imprisonment or death; or
☐   c.   Defendant is charged with an offense for which a maximum term

         of imprisonment of 10 years or more is prescribed in the

         Controlled Substances Act (21 U.S.C. § 801 et seq.), the

         Controlled Substances Import and Export Act (21 U.S.C. § 951 et

         seq.), or the Maritime Drug Law Enforcement Act (46 U.S.C.

         App. § 1901 et seq.); or

☐   d.   Defendant is presently charged with a felony and has been

         convicted of two or more offenses described in subparagraph a-c

         above, or two or more State or local offenses that would have been

         offenses described in subparagraphs a-c above if a circumstance

         giving rise to Federal jurisdiction had existed, or a combination of

         such offenses; or

☐   e.   Defendant is charged with a felony which is not a crime of

         violence, but which involves: a minor victim, possession or use

         of a firearm or destructive device (as those terms are defined in 18

         U.S.C. § 921) or any other dangerous weapon, or the failure to

         register under 18 U.S.C. § 2250 (as required by the Sex Offender

         Registration and Notification Act); or

☒   f.   That a serious risk exists that defendant will flee; or

☒   g.   That a serious risk exists that defendant will obstruct or attempt to

         obstruct justice, or threaten, injure, or intimidate, or attempt to

         threaten, injure, or intimidate, a prospective witness or juror.
☐   3.   That a rebuttable presumption arises that no condition or combination

         of conditions will reasonably assure the safety of any other person and

         the community, in that the present case involves an offense described in

         paragraphs 2a-2e above and:

    ☐    a.    Defendant has been convicted of a Federal offense described in

               subsection 2a-2e above, or of a State or local offense that would

               have been an offense described in subsection 2a-2e above if a

               circumstance giving rise to Federal jurisdiction had existed; and

    ☐    b.    The offense described in paragraph 3a above was committed while

               defendant was on release pending trial for a Federal, State or local

               offense; and

    ☐    c.    A period of not more than five years has elapsed since the date of

               defendant's conviction or release from imprisonment for the

               offense described in paragraph 3a, whichever is later.

☐   4.   That a rebuttable presumption arises that no condition or combination

         of conditions will reasonably assure the appearance of defendant as

         required and the safety of the community, in that there is probable cause

         to believe that:

    ☐    a.    Defendant committed an offense for which a maximum term of

               imprisonment of ten years or more is prescribed in the Controlled

               Substances Act (21 U.S.C. § 801 et seq.), the Controlled

               Substances Import and Export Act (21 U.S.C. § 951 et seq.), the
              Maritime Drug Law Enforcement Act (46 U.S.C. App. § 1901 et

              seq.);or

    ☐    b.   Defendant committed an offense under 18 U.S.C. §§ 924(c),

              956(a), or 2332b, or an offense involving a minor victim under

              Sections         1201, 1591, 2241, 2242, 2244(a)(1), 2245, 2251,

              2251A,     2252(a)(1),     2252(a)(2),   2252(a)(3),   2252A(a)(1),

              2252A(a)(2), 2252A(a)(3), 2252A(a)(4), 2260, 2421, 2422, 2423,

              or 2425 of Title 18.

☐   5.   A Continuance of                    day(s) is requested for the detention

         hearing based upon the following reasons:




☐   6.   Good cause for a continuance in excess of three days exists in that:




                                  Respectfully submitted,

                                  SCOTT W. BRADY
                                  United States Attorney




                         By:      s/ Jessica Lieber Smolar
                                  JESSICA LIEBER SMOLAR
                                  Assistant U.S. Attorney
                                  PA ID No. 65406
